Title: To Alexander Hamilton from William S. Smith, 19 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 19th. 1800
          
          I have the honor to acknowledge the receipt of your Letters of the 11th. 15th. & 18th. of the present month, the returns for medicine shall be immediately forwarded—Hill will of course wait his Tryal, by a General Court martial—a few day’s after he was brought to camp, I sent the sergeant major of the 2d. Battalion in disguise to the place where, Hill informed me his comrade was, who enticed him to desert, we have taken him, and he is in confinement in the Qr. Guard—waiting orders for the formation of a General Court-Martial—I have the pleasure to observe to you, that the troops are very orderly and the officers attentive and ambitious to discharge their duties alertly and in proper style—the whole Corps is under arms every morning at sun rise, and are daily improving—
          I have the honor to be Sir, With great respect Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        